PER CURIAM:
Antonio L. Barnes appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record, considered the Supreme Court’s recent decision in Jones v. Bock, — U.S. -, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007), and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Correct Care, No. 1:07-cv-00573-JCC (E.D.Va. July 26, 2007). We also deny Barnes’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED